DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
As directed by the amendment filed on 08/19/2021, claim 1 has been amended and new claims 2-7 have been added.  Thus, claims 2-7 are presently pending in this application, and currently examined in the Office Action.

Information Disclosure Statement
The information disclosure statement filed 09/07/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Non-patent literature reference Nos. 15-18 and 24 have been placed in the application file, but the information referred to therein has not been considered since no copies of the references have been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, which sets forth the parameter of “said product selected from a group consisting of a CABG”; however this parameter was never set forth in the originally filed disclosure (it is to be noted that the currently pending claims, including claim 2, were newly added on 08/19/2021, and therefore are not considered part of the originally filed disclosure).  Specifically, nowhere in the entire specification is the term/abbreviation “CABG” ever mentioned, let alone that the (tubular) product consists of it.
Regarding claim 3, which sets forth the parameter of “said regenerative tissue is formed from matrix- producing cells, fibrinogen, and thrombin”; however this parameter was never set forth in the originally filed disclosure (it is to be noted that the currently pending claims, including claim 3, were newly added on 08/19/2021, and therefore are not considered part of the originally filed disclosure).  Specifically, nowhere in the entire specification is a “regenerative tissue” mentioned, let alone said “regenerative tissue” being formed from matrix- producing cells, fibrinogen, and thrombin. 
Regarding claim 4, which sets forth the parameter of “said regenerative tissue is decellularized”; however this parameter was never set forth in the originally filed disclosure (it is to be noted that the currently pending claims, including claim 4, were newly added on 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which sets forth the limitation of “said product” on line 1; there is insufficient antecedent basis for this limitation in the claim. In order to overcome this issue, it is suggested the word “tubular” be added between the words “said” and “product”.  Furthermore, line 2 sets forth the term/abbreviation of “CABG”, however this term is found to be confusing since it is not clear what exactly is meant by this term; and the originally filed specification does not aid in clarifying what exactly this term is/means since it is completely silent regarding the term/abbreviation.  Additionally, the whole parameter of the claim is found to be confusing, since it is not clear if the claim is trying to set forth that the tubular product comprises/is made of, or functions as/has an intended use of “a CABG; a peripheral graft; a urethra graft; a fallopian tube graft; a Vas deferens graft; a Eustachian tube graft; an AV graft; an arterial graft”. Thus, due to the above mentioned issues, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rending the claim indefinite.

Regarding claims 5 and 6, it is not clear what, if any, additional structural limitations these claims impart on the final structure of the claimed tubular product. Applicant is reminded that the currently pending claims are device/apparatus claims, and as such, only the claimed structure of the final device bears patentable weight, not the method of manufacture.  Furthermore, regarding product-by-process claim language, it is important to keep in mind that that though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself; the patentability of a product does not depend on its method of production.

Examiner’s Notes
It is to be noted that in device/apparatus claims (such as the currently pending claims) only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method/steps of manufacturing are considered to the extent that they further define the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Seyda et al. (US PG Pub. 2006/0153815), hereinafter Seyda.
Regarding claim 2, Seyda discloses a tubular product formed from biologically engineered tissue, said product being a peripheral graft; an AV graft; an arterial graft; or any tubular structure configured for insertion in a human body ([0040] & [0060]).
Regarding claim 3, Seyda discloses the product of claim 2 wherein said tubular product/biologically engineered tissue is formed from matrix-producing cells, fibrinogen, and thrombin ([0009]; [0015] & [0070]).
Regarding claim 4, Seyda discloses the product of claim 2 wherein said tubular product/biologically engineered tissue is decellularized ([0058]).
Regarding claim 5, Seyda discloses the product of claim 3 wherein the matrix-producing cells, fibrinogen, and thrombin form a cell-seeded fibrin gel composition ([0070]).
Regarding claim 6, Seyda discloses the product of claim 5 wherein the fibrin gel composition is shaped ([0040]; [0057] & [0070]).
Regarding claim 7, Seyda discloses the tubular product of claim 2 wherein the tubular product further comprises biomolecules ([0015] – [0017]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,111,740, claims 1-16 of U.S. Patent No. 10,105,208, claims 5-7 and 11-17 of U.S. Patent No. 10,893,928; and claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 6,194,182. Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth the final structure of a tubular tissue engineering product configured for insertion in a human body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774